internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p 4-plr-118013-98 date march in re legend taxpayer parent date rr date e f g j k m n p q r x z plr-118013-98 policy a policy b policy c years s years t years u year v year w c state dear this is in response to your letter dated date rr and supplemental submissions requesting a ruling that waivers be granted pursuant to sec_101 and sec_7702 of the internal_revenue_code as applicable with regard to the failure of certain contracts to satisfy the guideline_premium_limitation under sec_101 and sec_7702 as applicable this ruling letter applies to the x contracts listed in exhibit a facts taxpayer represents that it is a stock_life_insurance_company organized and operated under the laws of state and that it is a life_insurance_company within the meaning of sec_816 of the code taxpayer further represents that it is a wholly-owned subsidiary of parent taxpayer represents that parent is a life_insurance_company within the meaning of sec_816 of the code and that taxpayer joins in the filing of a consolidated federal_income_tax return with parent this request for waivers relates to three types of flexible premium universal_life_insurance contracts issued by taxpayer the policies taxpayer issued policy a contracts in years s policy b contracts in years t and policy c contracts in years u policies issued on or before date were intended to comply with sec_101 of the code by satisfying both the guideline_premium_limitation of plr-118013-98 sec_101 and f and the applicable_percentage requirements of sec_101 and f c policies issued after date were intended to comply with sec_7702 by both satisfying the guideline premium requirements of sec_7702 and c and falling within the cash_value corridor of sec_7702 and d as of date taxpayer had approximately m policies in force including n policy a contracts p policy b contracts and q policy c contracts taxpayer uses the z automated computer system the current system supplemented by specified manual procedures to calculate and monitor the compliance of each policy with the premium limitation for the policy the premium limitation is intended to equal the guideline_premium_limitation for the policy prescribed in sec_101 and sec_7702 of the code whichever is applicable_taxpayer purchased the current system in year v and has updated and modified the system and accompanying manual procedures over the years for various reasons including changes in the tax law the current system compares the premiums_paid under each policy with the premium limitation for the policy at the time the policy is issued each time a premium payment is made on each policy anniversary date and except as described below at the time of a change in coverage under the policy which affects the premium limitation if a policyholder attempts to pay a premium for a policy which will result in the sum of the premiums_paid under the policy exceeding the premium limitation for the policy an excess premium the current system indicates that the premium limitation will be exceeded if the payment is processed beginning with the c time period taxpayer’s manual procedures have required that an excess premium payment not be accepted instead personnel of taxpayer are required to return the excess premium with interest immediately to the policyholder prior to the c time period taxpayer’s manual procedures provided that if a policyholder attempted to pay an excess premium taxpayer’s employees would refund the excess premium with interest to the policyholder taxpayer’s manual procedures further provided that in connection with the refund taxpayer’s employees were to notify the policyholder of the policyholder’s ability to have the excess premium applied to the contract with the contract’s death_benefits being increased to the extent necessary to accommodate the excess premium additionally taxpayer’s procedures permitted the policyholder if the policyholder so requested to have the excess premium applied to the contract 1the text refers to a time period rather than an exact date because taxpayer has been unable to determine the exact date on which its manual procedures were changed plr-118013-98 without increasing the contract’s death_benefits in this event taxpayer’s manual procedures provided that taxpayer’s employees would process the excess premium treating the policyholder’s contract as failing to comply with the requirements of sec_101 or sec_7702 as applicable and accordingly subject_to the reporting withholding and deposit requirements applicable to noncomplying contracts taxpayer’s manual procedures further provided that in the case of a policyholder’s request to have the excess premium applied to the contract without increasing the contract’s death_benefits taxpayer’s employees were to input a bypass code into the current system with respect to the contract as long as the bypass code was in place the current system would not compare the premiums_paid under the contract with the premium limitation for the contract and thus would not indicate the presence of an excess premium under the contract beginning with time period c the bypass code no longer served any purpose because taxpayer’s manual procedures no longer allowed for the processing of excess premiums under any circumstances nevertheless the bypass code was not eliminated even after the beginning of time period c entry of the bypass code by one of taxpayer’s employees would prevent the current system from comparing premiums_paid under the contract with the contract’s premium limitation several years ago taxpayer considered converting the monitoring process for its life_insurance contracts from the current system to a newer computer-based system in connection with this undertaking taxpayer conducted an extensive review of the current system and accompanying procedures and a comprehensive internal audit of taxpayer’s life_insurance contracts to evaluate the performance of the current system after considering the results of the review and internal audit taxpayer decided to convert from the current system to a different computer system that it determined will be better able to monitor life_insurance policies for compliance with sec_101 and sec_7702 of the code taxpayer currently is in the process of making this conversion and expects that the conversion will be completed in the first half of year w the new computer system will not contain a manual override such as a bypass code that prevents the system from comparing premiums_paid against the premium limitation and flagging contracts for which the premium limitation has been exceeded taxpayer’s internal audit revealed that due to certain errors discussed in this ruling letter premiums_paid with respect to the x policies that are the subject of this ruling letter were accepted by taxpayer in excess of the policies’ respective premium limitations and that such excess premiums were not refunded with interest within days of the end of the policy year in which they were accepted in accordance with plr-118013-98 sec_101 and sec_7702 of the code whichever was applicable_taxpayer further represents that the x policies would have been in compliance with sec_101 or sec_7702 as applicable but for the errors discussed in this ruling letter the first type of error encompassing r policies consisted of the failure of taxpayer’s personnel to follow taxpayer’s manual procedures when the current system properly indicated that the premium limitations for the contracts would be exceeded if the excess premium payments were processed in most cases in which a policyholder attempted to pay an excess premium the excess premium was returned with interest to the policyholder and prior to the c time period the policyholder was also notified of the possibility of applying the excess premium to the contract and having the death_benefit increased to the extent necessary to accommodate the excess premium additionally taxpayer represents that there were k instances in which policyholders requested that an excess premium be applied under the contract without increasing the contract’s death_benefits taxpayer represents that in each of these k instances it treated the contracts as failed contracts under sec_101 or sec_7702 as applicable and fulfilled the reporting withholding and deposit requirements under these provisions taxpayer has provided us with a more specific description of the instances in which the failure to follow its manual procedures resulted in premiums being accepted when the current system indicated the premium limitation was exceeded with respect to j policies prior to the c time period the current system properly indicated that the premium limitation for the contracts would be exceeded if the excess premium payments were processed however taxpayer’s employees failed to provide the policyholders with a refund of the excess premium with interest and with the required notification which was to accompany the refund taxpayer’s employee sec_2taxpayer represents that with respect to some of the x policies more than one of the errors discussed in the text cannot be ruled out as contributing to the contract’s failure thus the sum of the policies affected by each type of error discussed in the text exceeds x 3the k contracts referred to in the text are not included in the policies that are the subject of this ruling_request 4thus entry of the bypass code in accordance with taxpayer’s manual procedures did not lead to taxpayer not meeting the reporting withholding and deposit requirements for failed contracts plr-118013-98 improperly processed the excess premiums and the contracts were not treated as failed contracts by taxpayer’s employees with respect to e policies after the current system properly indicated that the premium limitation for the contracts would be exceeded if the excess premium payments were processed taxpayer’s employees entered the bypass code in contravention of taxpayer’s manual procedures blocking the current system from making any further comparisons of premiums_paid against the premium limitation no excess premiums were returned to policyholders with respect to these contracts no notifications were sent to policyholders regarding the possibility of increasing death_benefits for these contracts neither were any requests received from policyholders to treat these contracts as failed contracts and they were not so treated by taxpayer the second type of error stems from mechanical computer programming errors this type of error resulted from the failure of certain of taxpayer’s computer technicians to correctly implement programming instructions in connection with updates and modifications made to the current system the programming instructions to the technicians were based on a proper interpretation of sec_101 and sec_7702 of the code and the technicians did not misunderstand the instructions hence if the current system had been programmed in accordance with the instructions the mechanical programming errors would not have occurred however the technicians made certain inadvertent errors in programming into the current system the computer commands necessary to implement properly all of the instructions as a result the current system determined the premium limitations for the policies affected by these programming errors to be higher than they should have been two types of mechanical programming errors were made the first type involved the failure to reflect the correct amount of the monthly expense charge in the premium limitation for the policies the current system was inadvertently 5taxpayer represents that f of the errors involving the use of the bypass code occurred prior to the c time period when the its first set of manual procedures was in effect while g of these errors occurred beginning in the c time period when its new set of manual procedures took effect taxpayer represents that j of these errors occurred during the period when it was changing its manual procedures and therefore it is unable to determine which set of manual procedures were in effect 6the monthly expense charge does not include the mortality charge plr-118013-98 programmed to compute the premium limitation for the policies using a monthly expense charge equal to the annual amount of the expense charge hence the premium limitations under these policies reflected an amount allocable to expenses which was twelve times greater than it should have been this error is present with respect to all x of the policies that are the subject of this ruling letter the second mechanical programming error involved the failure to recompute the premium limitation for certain policy a and policy c contracts after death_benefits were reduced see sec_101 and sec_7702 which require such recomputation the current system was programmed to properly recompute a policy’s premium limitation after a death_benefit reduction under the policy however with respect to certain policy a and policy c contracts the current system was inadvertently modified to circumvent this recomputation function as a result in the case of a death_benefit reduction under these policy a or policy c contracts the current system failed to recompute the premium limitation based on the reduced death_benefit accordingly the premium limitation for these contracts was based on the unreduced death_benefit and thus was greater than it should have been this error is present in j policy a contracts and k policy c contracts taxpayer proposes to remedy the failure of the policies that are in force by increasing the death_benefits payable under a policy in an amount sufficient to ensure compliance with sec_101 or sec_7702 of the code as applicable or refunding excess premiums under a policy with interest to the policyholder these actions will be taken within days of the date of this letter_ruling in addition in order to reduce the likelihood that clerical processing errors will occur in the future taxpayer has both revised its procedures and improved the training of its personnel regarding the rejection and immediate return of excess premiums taxpayer has also modified the current system to correct the mechanical programming errors moreover as stated above taxpayer currently is in the process of converting to a different computer system for the purpose of 7all x of the policies that are the subject of this ruling letter are either in force or have terminated by surrender or lapse 8taxpayer represents that such interest will be paid at rates at least as high as the rates applied for purposes of crediting interest to the policy’s cash values plr-118013-98 improving compliance with sec_101 and sec_7702 of the code the new system will not contain a manual override code such as the bypass code in the current system law sec_101 of the code requires a flexible_premium_life_insurance_contract to satisfy either of two tests in order for the death_benefit thereunder to be excludable under sec_101 as the proceeds of a life_insurance_contract a guideline_premium_limitation coupled with an applicable_percentage requirement set forth in sec_101 or a cash_value test set forth in sec_101 sec_101 applies only to flexible premium life_insurance contracts issued before date sec_7702 of the code contains a definition of the term life_insurance_contract for all purposes of the code under sec_7702 in order to be considered a life_insurance_contract for federal tax purposes a contract which is a life_insurance_contract under applicable law must either satisfy the cash_value_accumulation_test set forth in sec_7702 and b or both meet the guideline premium requirements set forth in sec_7702 and c and fall within the cash_value corridor pursuant to sec_7702 and d in general sec_7702 applies to all life_insurance contracts issued after date sec_101 of the code provides that if in order to comply with the requirements of sec_101 any portion of any premium paid during any contract_year is returned by the insurance_company with interest within days after the end of the contract_year then the amount so returned excluding interest will be deemed to reduce the sum of the premiums_paid under the contract during such year similarly sec_7702 of the code provides that if in order to comply with the requirements of sec_7702 any portion of any premium paid during any contract_year is returned by the insurance_company with interest within days after the end of the contract_year then the amount so returned excluding interest will be deemed to reduce the sum of the premiums_paid under the contract during such year sec_101 and sec_7702 of the code provide that the secretary_of_the_treasury may waive a failure to satisfy the requirements of sec_101 and sec_7702 respectively if the taxpayer establishes to the satisfaction of the secretary that the failure was due to reasonable error and that reasonable steps are being taken to remedy the error both prior to the c time period and thereafter taxpayer had in place manual procedures that would have resulted in plr-118013-98 compliance with the requirements sec_101 and sec_7702 of the code the failure of taxpayer’s personnel to follow these manual procedures after the current system flagged premiums in excess of the premium limitation was attributable to human clerical errors similarly the mechanical programming errors made by taxpayer’s personnel in implementing a set of computer programming instructions that would have but for these errors properly reflected the tests of sec_101 and sec_7702 were also attributable to human errors that were clerical in nature further taxpayer has represented that it is taking measures to improve the monitoring of its contracts for compliance with sec_101 and sec_7702 of the code taxpayer has also as stated above represented that it will promptly take curative actions with respect to policies in force after consideration of all the facts and circumstances we find that the failure of the x policies to satisfy the requirements of sec_101 and sec_7702 of the code as set forth in this ruling was due to reasonable error and that taxpayer is taking reasonable steps to remedy the error conclusion taxpayer is granted a waiver under sec_101 and sec_7702 of the code for the failure of the x policies listed in exhibit a to satisfy the requirements of sec_101 and sec_7702 respectively the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination no opinion is expressed as to whether the x policies comply with the requirements of sec_101 or sec_7702 as applicable that were not the subject of this letter_ruling or other sections of the code and income_tax regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or plr-118013-98 modified retroactively except in rare or unusual circumstances a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely products assistant chief_counsel financial institutions by signed by donald j drees senior technician reviewer branch donald j drees jr attachment exhibit a plr-118013-98 exhibit a
